DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-2, 4, 11-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 3, 11-15, 18 and 20 of U.S. Patent No. 11189060, hereinafter the ’60 patent. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of at least claims 1-2 of the instant application, which are not explicitly recited in the claims 1-2 of the ’60 patent would have been obvious to one of ordinary skill in the art at the time the invention was made and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
      For example, while claims 1-2 of the instant application call for the generation of a differentiable procedural material with the differentiable nodes, by using a computing device to: retrieve, from a database, a procedural material; identify a plurality of nodes of the procedural material, by analyzing a procedural material node graph for the procedural material; and convert nodes of the plurality of nodes into differentiable nodes. Claims 1-2 of the ’60 patent generate a procedural material corresponding to the target physical material using the procedural material parameters, by means of a computing device to retrieve, from a database, a base procedural material with differentiable nodes; retrieve, from the database, a procedural material node graph comprising a plurality of nodes; 
replacing the plurality of nodes with the differentiable nodes; determine procedural material parameters for the target physical material by: generating a comparison of a digital image of the base procedural material and the digital image of the target physical material; and modifying parameters of the base procedural material with the differentiable nodes.
By analyzing the two claim sets, it is readily apparent that the teachings of claims 1-2 of the ’60 patent obviously encompassed the claimed limitations found in claims 1-2 of the instant application. Claims 1-2 of the instant application is broader version of the patent’s claims, and therefore encompass an obvious variant thereof. A person skilled in the art, at the time of the ’60 patent, could have easily applied the concept of its claims to yield the generation of a differentiable procedural material with the differentiable nodes, using a computing device, without undue experiment of the application’s claims. As such, the granting of the current application’s claims 1-2 would infringe with the claimed invention of the ‘60 patent.
The features of claim 4 of the instant application would infringe with claim 3 in the ‘60 patent, because they share salient features. As such, claim 4 are unpatentable for obvious-type double patenting over claim 3 of the ’60 patent. 
The granting of claims 11-12 of the current application would infringe with the claimed limitations found in claims 11-12 of the ‘60 patent for reasons similar to the analysis giving above with respect to claims 1-2. Thus, the granting of the current application’s claims 11-12 would infringe with the claimed invention found in claims 11-12 of the ‘60 patent. 
Claims 13-15 of the instant application would infringe with those of respective claims 13-15 of the ‘60 patent, because they each share similar features. As such, claims 13-15 are unpatentable for obvious-type double patenting over claims 13-15 of the ’60 patent. 
An analysis of claims 18 and 20 of the ’60 patent will show using the concept therein to perform steps of” identifying a plurality of nodes of a procedural material by analyzing a procedural material node graph for the procedural material; identifying differentiable nodes corresponding to nodes of the plurality of nodes; and generating a differentiable procedural material by replacing the nodes of the procedural material node graph for the procedural material with the differentiable nodes would encompass variant thereof. As such,  the granting of the current application’s claim 16 would infringe with the claimed invention found in the combination of claims 18 and 20 of the ‘60 patent. 
Allowable Subject Matter
4.	Claims 1-20 would be allowed upon filing of a Terminal disclaimer to obviate the double patenting rejections.

Reasons for Indicating Allowable Subject Matters
5.	The best prior art of record, Ozcan (US 2021004331) discloses in a digital medium environment for simulating real-world images (see fig. 1) comprising: 
receiving (via item 104/10, fig. 1) a digital image (20) of a target physical material (22); retrieving (10) a differentiable procedural material by associating multiple fluorescence images with unlabeled sample received and trained by deep neural network based on different wavelength ranges or lighting environments by using a GAN model that captures data distribution while a second model estimates the probability that a sample came from the training data rather than from the generative model; see paragraphs 29-31, wherein the differentiable procedural material corresponds with the digital representation of the different variables and parameters associated with unlabeled sample for the multiple fluorescence images, and the target physical material corresponds with the digital representation of the generated stained image; and performing a step for generating a procedural material corresponding to the target physical material using the differentiable procedural material (see par. 33-34).
However, Ozcan does not appear to teach the generation of a differentiable procedural material with differentiable nodes, by converting or replacing nodes for a procedural material into/with differentiable nodes.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/26/2022